Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 08/12/2021.  Claim 20 is currently pending and being examined.

Allowable Subject Matter
Claim 20 is allowed.
With respect to claim 20, the following is an examiner's statement of reasons for allowance: the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “the 15headend including a shell surrounding a plurality of ceramic ion transfer membrane (ITM) tubes equally spaced longitudinally within the headend, receiving the preheated fuel and recirculated CO2 into the headend at a location opposite the combustor, wherein each of the plurality of ITM tubes is configured for separating oxygen (02) from the heated pressurized air and mixing the 02 with the recirculated CO2 and fuel;  20burning, by the combustion unit, the mixture of 02, CO2 and fuel in flamelets extending between the longitudinal air tubes, and generating combustion products; exhausting the pressurized air into a heat exchange tube in the preheating unit; transporting the combustion products to a gas power turbine;  52522870US generating electrical power by expanding the combustion products into the gas power turbine; exhausting the combustion products from the gas power turbine; condensing, by a condenser, the exhausted combustion products to separate water and 5CO2; splitting, by a splitter, the CO2 into a first portion and a second portion; sequestering, in a CO2 storage location, the first portion; receiving, by an oxygen depleted air pressure recovery turbine, oxygen depleted pressurized air from the heat exchange tube;  10rotating a shaft of the oxygen depleted air pressure recovery turbine by expanding the oxygen depleted pressurized air; rotating, by the shaft of the oxygen depleted air pressure recovery turbine, a recirculated CO2 compressor; compressing, by the recirculated CO2 compressor, the second portion of the CO2;  15transporting the second portion to the preheating unit; adjusting, by a computer operatively connected to the main air compressor, the power turbine, the condenser, the splitter, the recirculated CO2 compressor and the oxygen depleted air recovery turbine, a speed of the main air compressor, operating conditions of the power turbine, the condenser, the recirculated CO2 compressor and the depleted air recovery turbine and a ratio 20of the first and second portions; generating, by at least one thermocouple in the combustor, a temperature signal when the temperature of the air in the air tubes is greater than a threshold; receiving, by the computer, the temperature signal;  53522870US igniting, by a signal generated by the computer operatively connected to at least one igniter, the at least one igniter, generating, by a power meter connected to the main turbine, power measurement signals; generating, by a CO2 meter connected to the second port of the splitter, CO2 measurement 5signals; receiving, by the computer, the power and CO2 measurement signals; wherein the computer is operatively connected to the main air compressor, the power turbine, the condenser, the splitter, the recirculated CO2 compressor and the depleted air recovery turbine, the computer including a controller having circuitry and a processor having program 10instructions configured to instruct a processor for: adjusting a speed of the main compressor; adjusting operating conditions of the power turbine, the condenser, the recirculated CO2 compressor and the depleted air recovery turbine; adjusting a ratio of the first and second portions; and  15generating clean power without adding CO2 to the surrounding environment”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741